Citation Nr: 0507584	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  96-44 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a pelvis 
disability.

3.  Entitlement to service connection for hip disabilities.

4.  Entitlement to service connection for ankle disabilities.

5.  Entitlement to service connection for a groin disability.

6.  Entitlement to service connection for a headache 
disorder.

7.  Entitlement to service connection for a visual 
impairment.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to a rating in excess of 20 percent for 
chronic low back pain syndrome due to mechanical factors and 
L5-S1 hypertrophy.

10.  Entitlement to a rating in excess of 10 percent for 
right knee patellofemoral pain syndrome.

11.  Entitlement to a rating in excess of 10 percent for left 
knee patellofemoral pain syndrome.

12.  Entitlement to a compensable rating for the residuals of 
tonsillectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1986 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In March 2004, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  

The issue of entitlement to service connection for hearing 
loss was not included in the October 1998 or June 2003 
supplemental statements of the case, but an appeal for this 
issue was apparently perfected along with the other service 
connection claims in December 1995.  As there is no evidence 
that the veteran has withdrawn his appeal as to this matter, 
the Board finds the issue remains on appeal.

In correspondence dated in September 2004 the veteran's 
service representative asserted the issue of entitlement to 
an increased rating for left lung calcified granulomas had 
not been properly addressed.  Although the RO addressed this 
issue in a June 2003 rating decision, neither the veteran nor 
his representative have expressed any disagreement from that 
specific determination.  Therefore, this matter is referred 
to the RO for any appropriate action required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  A 
review of the record indicates the veteran was notified of 
the VCAA as it applied to his claims except for the issue of 
entitlement to service connection for hearing loss.  
Therefore, additional notice must be provided as to this 
matter.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  VA must make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim, make reasonable efforts to obtain relevant records 
adequately identified and authorized by the claimant, notify 
the claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  In claims for disability 
compensation the VCAA requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  A medical examination or medical opinion 
is deemed to be necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability and indicates the claimed 
disability or symptoms may be associated with an event, 
injury, or disease during active service.  See 38 C.F.R. 
§ 3.159.  

In this case, the Board notes that VA efforts to obtain the 
veteran's service medical records from the National Personnel 
Records Center (NPRC) in 1992 were unsuccessful.  The veteran 
has submitted incomplete copies of some service medical 
records.  Although the RO obtained the veteran's service 
personnel records from the NPRC in June 2001, there has 
apparently been no attempt to obtain his service medical 
records since the 1992 attempts.

The Board also notes the veteran is receiving Social Security 
Administration (SSA) disability benefits and that any 
pertinent evidence associated with that claim must be 
obtained to assist the veteran in supporting his claims.  
While a copy of the decision in that claim and some medical 
records were submitted, the complete record from SSA has not 
been obtained.

Records show the veteran successfully completed airborne 
training during active service and that his testimony as to 
having made approximately 25 parachute jumps is credible.  As 
he claims he has right shoulder, pelvis, bilateral hip, 
bilateral ankle, groin, headache, and visual impairment 
disabilities as a result of injuries incurred in parachute 
jumps, a medical nexus opinion as to these matters is 
required.  Available service medical records also show the 
veteran was treated for bilateral varicocele in July 1989.  
VA medical records dated in February 2003 also show treatment 
for bilateral varicocele without opinion as to etiology.

The veteran claims his service-connected back and knee 
disorders have increased in severity since his last VA 
examination.  He asserts that he has severe limitation of 
motion due to pain and that neurologic symptoms down his 
lower extremities are associated with his service-connected 
back disorder.  The Board notes the veteran has complained of 
residual jaw pain as a result of a tonsillectomy during 
active service, but that this matter was not adequately 
addressed upon VA examination.  Therefore, additional medical 
examinations as to these matters are required prior to 
appellate review.

The Board also notes that during the course of this appeal 
the regulations for rating disabilities of the spine were 
revised effective September 23, 2002, and effective September 
26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  As the RO has not considered the 
veteran's increased rating claim in light of the amended 
rating criteria, the Board finds the matter must be remanded 
for additional development.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 69 
Fed. Reg. 25179 (2004).  The revised amended versions may 
only be applied as of their effective date and, before that 
time, only the former version of the regulation may be 
applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000); 65 Fed. Reg. 
33422 (2000).

Accordingly, this matter is REMANDED for the following:  

1.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully satisfied as to the issue of 
entitlement to service connection for 
hearing loss.  This includes notifying 
the claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate this claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4)  to provide 
any evidence in his possession that 
pertains to any claim that he has on 
appeal.  

2.  Attempt to obtain the veteran's 
complete service medical records.  
Document any attempts in the claims 
folder.  

3.  Obtain complete copies of the records 
associated with the veteran's claim for 
SSA disability benefits.  

4.  The veteran should be scheduled for 
appropriate examinations.  The claims 
folder must be available to, and reviewed 
by, the examiner(s).  The examiner(s) 
should provide a complete rationale for 
any opinion given and should reconcile 
the opinion with the other medical 
evidence of record.  The medical opinions 
should answer the following questions:

(a) Is it as likely as not (50 
percent or more probability) that 
the veteran has right shoulder, 
pelvis, bilateral hip, bilateral 
ankle, groin, headache, or visual 
impairment disabilities as a result 
of an injury or disease during 
active service, to include as a 
result of approximately 25 parachute 
jumps?

(b) Assess the current nature of his 
service-connected low back, left 
knee, right knee, and residuals of 
tonsillectomy disabilities.

5.  After completion of the above and any 
additional development deemed necessary, 
review the issues remaining on appeal.  
If the benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	HARVEY P. ROBERTS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


